                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



KATORIA GREENE,
a/k/a TIRZAH EL BEY,

      Petitioner,

v.                                                          4:17cv592–WS/EMT

CRAIG E. COIL,

      Respondent.



            ORDER DISMISSING PETITIONER'S § 2241 PETITION

      Before the court is the magistrate judge's report and recommendation (doc.

24) docketed September 21, 2018. The magistrate judge recommends that the

petitioner's fifth amended § 2241 petition for writ of habeas corpus be dismissed

for lack of jurisdiction. The petitioner has filed no objections to the report and

recommendation.

      Having reviewed the matter, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (doc. 24) is
                                                                               Page 2 of 2


ADOPTED and incorporated by reference into this order of the court.

      2. The petitioner's fifth amended petition for writ of habeas corpus (doc. 18)

is DISMISSED for lack of jurisdiction.

      3. The clerk is directed to enter judgment stating: “The petitioner's fifth

amended petition for writ of habeas corpus is DISMISSED.”

      DONE AND ORDERED this             23rd    day of    October    , 2018.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
